DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 10/28/2021.
Applicant arguments/remarks made in amendment filed 10/28/2021.
Claims 1, 3, 5-7, 11-12, 14-16, and 18-20 are amended.
Claims 9 and 17 are cancelled.
Claims 1-8, 10-16, and 18-20 are presented for examination.
Response to Arguments
Applicant’s arguments filed 10/28/2021 have been fully considered but are not persuasive.
Applicant presents arguments beginning on page 8 of the Remarks.  Each will be addressed.
Applicant argues that the cited references fail to “suggest or teach at least “a machine learning accelerator system [comprising a switch network] for performing a machine learning task,” as recited in amended claim 1.” (Remarks, page 9, paragraph 1.)  Examiner notes that the claim recites “a machine learning accelerator system.”  However, nowhere in the claims is a machine learning algorithm described. The claim describes a hardware accelerator that can be used for purposes other than machine learning. Further, the phrase “comprising a switch network” is not a limitation of claim for performing a machine learning task” is an amended limitation.  In view of this, new art has been found.  See below for detailed rejection.
Applicant argues that the reason for combining Olofsson and Battelle is insufficient because “there is no teaching or suggestion in either reference that would lead one of ordinary skill in the art to modify Olofsson’s network on a chip with Battelle’s computer network among a set of computer devices. (Remarks, page 10, paragraph 1.) The argument is moot in view of new grounds of rejection.  See below for detailed rejection.
Applicant argues that “the cited references fail to teach or suggest at least “a switch node of the array of switch nodes is configured to modify, by changing a flow direction of the data packet, a predetermined route of the data packet in the switch network based on an operation status of the switch node,” as recited in claim 1.”    Olofsson teaches a switch node of the array of switch nodes (Abstract, “A mesh network has a plurality of nodes that can be arranged in a two or three dimensional arrangement.”  In other words, node is node, mesh network is switch network, and plurality of nodes arranged in a two or three dimensional arrangement is array of switch nodes.) Olofsson teaches configured to modify, by changing a flow direction of the data packet, a predetermined route of the data packet in the switch network based on an operation status of the switch node (Olofsson, paragraph [0014], line 1 “A selectable routing scheme can be used that can be random, fixed, or adaptive depending on user configuration.  Depending on the application and scenario, one routing algorithm may  In other words, routing scheme can be configured is array of switch nodes is configured, selectable routing scheme can be used that can be….adaptable is modify, by changing a flow direction, a predetermined route, and mesh node configuration register is operation status of switch node.) Therefore, the arguments are unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. as being unpatentable over Olofsson (US 2010/0111088 A1, herein Olofsson), Young (US 9842293 B2, herein Young) and Ye et al (Packetization and routing analysis of on-chip multiprocessor networks, herein Ye).
Regarding claim 1,
	Olofsson teaches a [machine learning] accelerator system [for performing a machine learning task], comprising: (Olofsson, paragraph [0011], line 1 “A network on a chip architecture described herein can lead to significantly reduced power and area compared to In other words, a network chip architecture is an accelerator system.)
	a switch network comprising: an array of switch nodes; and an array of processing elements (Olofsson, paragraph [0018], line 1 “FIG. 1A is a schematic showing multiple processing elements and cross-bar switches.” In other words, multiple processing elements and cross-bar switches is a switch network comprising: an array of switch nodes; and an array of processing elements.)
	wherein each processing element of the array of processing elements is connected to a switch node of the array of switch nodes and is configured to generate data that is transportable via the switch node (Olofsson, paragraph [0018], line 1 “FIG. 1A is a schematic showing multiple processing elements and cross-bar switches.” And, paragraph [0040], line 5 “By writing to the mesh node configuration register, the routing scheme can be configured as fixed, adaptable, or random.”  In other words, multiple processing elements and cross-bar switches is each processing element of the array is connected to a switch node, writing to the mesh node configuration register, the routing scheme can be configured is configured to generate data that is transportable via the switch node.)
wherein the generated data is transported in at least one [data packet], and a switch node of the array of switch nodes is configured to modify, by changing a flow direction of the [data packet], a predetermined route of the [data packet] in the switch network based on an operation status of the switch node. (Olofsson, paragraph [0012], line 1 “The architecture uses a 3D address based mesh routing scheme that does not use packets, but rather sends full address and a full data on every clock cycle.” And, paragraph [0014], line 1 “A selectable routing In other words, sends full address and a full data on every cycle is transported, network is array of switch nodes, routing scheme can be configured is array of switch nodes is configured, selectable routing scheme can be used that can be….adaptive is modify, by changing a flow direction, a predetermined route, and mesh node configuration register is operation status of switch node.)
	Thus far, Olofsson does not explicitly teach using machine learning…for performing a machine learning task.
	Young teaches using machine learning… for performing a machine learning task (Young, column 1, line 36 “In general, this specification describes a special-purpose hardware circuit that computes neural network inferences.”  In other words, neural network is machine learning, and computes neural network inferences is performing a machine learning task.)
	Both Young and Olofsson are directed to hardware accelerators, among other things. Olofsson is directed to an accelerator system (i.e. switch network) on a chip to reduce power consumption and provide high bandwidth interprocessor communication.  Young is directed to a special purpose hardware accelerator for performing neural network inferences (i.e. machine learning method for performing a machine learning task).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
	One of ordinary skill in the art would be motivated to do this in order to speed up processing of machine learning applications. (Young, column 2, line 14 “The special purpose hardware circuit can efficiently perform the computation for a neural network having multiple layers by reusing weight inputs for a given layer on multiple independent inputs.  In particular, the weight inputs are reused a number of times such that a compute time of reusing the weight inputs multiple times is greater than a fetch time of accessing new weight inputs from memory, thereby maximizing throughput in the circuit and avoiding stalling of the circuit.”)
Thus far, the combination of Olofsson and Young does not explicitly teach data packets. 	Ye teaches data packets (Ye, page 82, column 1, paragraph 3, line 10 “For example, in on-chip networks, packets may contain headers and payloads, as well as error correction and priority setting information.” And, page 86, column 2, paragraph 2 line 1 “Packets transported on NoCs consist of three parts.  The header contains the destination address, the source address, and the requested operation type (READ, WRITE, INVALIDATE, etc.).  The payload contains the transported data.  The tail contains the error checking or correction code.” And, page 86, column 2, paragraph 4, line 3 “The header of these packets contains the destination address of the target memory (node ID and memory address) as well as the type of memory operation requested (memory READ for example).”  In other words, packets are data packets.  Examiner notes that Olofsson recites that traditional packet based systems have been implemented on chips and are well known in the art, but does not explicitly implement a packet-based system, but instead sends full address and a full data per clock cycle. (Olofsson, 
Both Ye and the combination of Olofsson and Young are directed improving the performance of multi-processor systems, among other things.  In view of the teaching of the combination of Olofsson and Young, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ye into the combination of Olofsson and Young.  This would result using packets in a switch network accelerator for machine learning.
One of ordinary skill in the art would be motivated to do this in order to improve the performance of hardware accelerators. (Ye, page 1, paragraph 1, line 8 “We further show that in the on-chip multiprocessor systems, both the instruction execution inside node processors, as well as data transaction between different processing elements, are greatly affected by the packetized dataflows that are transported on the on-chip networks.  Different packetization schemes affect the performance and power consumption of multiprocessor systems.”)
Regarding claim 2,
	the combination of Olofsson, Young, and Ye teach the system of claim 1,
	further comprising a destination switch node of the array of switch nodes and a destination processing element connected to the destination switch node.  (Olofsson, paragraph [0018], line 1 “FIG. 1A is a schematic showing multiple processing elements and cross-bar switches.” And paragraph [0038] “Routing in the mesh network is completely In other words, from FIG. 1A, processing element 140 is connected to the crossbar switch element 110 is a switch node, and each processing element is connected to a crossbar switch and the switches communicate with each other, and each node deciding on the direction to send the transaction based on its own coordinates and the destination address of the transaction is a destination processing element connected to the destination switch node.)

    PNG
    media_image1.png
    574
    463
    media_image1.png
    Greyscale

Regarding claim 3,
	the combination of Olofsson, Young, and Ye teach the system of claim 2,
	wherein the data packet comprises information related with a location of the destination processing element, a storage location within the destination processing element, and the generated data.  (Ye, page 86, column 2, paragraph 2 line 1 “Packets transported on In other words, packets is data packet, destination is location of destination processing element, and node ID and memory address is destination processing element and storage location.) 
Regarding claim 4,
	the combination of Olofsson, Young, and Ye teach the system of claim 3,
	wherein the information related with the location of the destination processing element comprises (x, y) coordinates of the destination processing element within the array of processing elements.  (Olofsson, paragraph [0030], line 3 “Each crossbar node 110 in the array has a fixed coordinate 120 that reflects its position in a three-dimensional geometrical space.” In other words, fixed coordinate 120 that reflects its position in a three-dimensional geometrical space is processing element comprises (x, y) coordinates of the destination processing element within the array of processing elements.)
Regarding claim 5,
	the combination of Olofsson, Young, and Ye teach the system of claim 3, 
	wherein the route in the switch network is determined based on a pre-defined configuration of at least one of the array of switch nodes or the array of processing elements.  (Olofsson, paragraph [0030], line 10 “If the router determines that the coordinates In other words, each router checks the address to see if it matches its own address otherwise sending it to the next router in the path is route in the switch network is determined, and configurable by the user through writing to a memory mapped mesh control register 430 contained within each processing node is based on a pre-defined configuration of at least one of the array of switch nodes or the array of processing elements.)
Regarding claim 6,
	the combination of Olofsson, Young, and Ye teach the system of claim 3,
	wherein the route is determined based on an analysis of a data flow pattern in the switch network.  (Olofsson, paragraph [0014], line 1 “A selectable routing scheme can be used that can be random, fixed, or adaptive depending on user configuration.” In other words, a selectable routing scheme can be used that can be …adaptive is route is determined based on an analysis of a data flow pattern in the switch network.)
Regarding claim 7,
	the combination of Olofsson, Young, and Ye teach the system of claim 1,
	wherein the route comprises a horizontal path, a vertical path, or a combination thereof. (Olofsson, paragraph [0040], line 1 “Adaptable routing means that horizontal routing is preferred over vertical routing in diagonal routing, except in the case that the horizontal In other words, horizontal routing is horizontal path, vertical routing is vertical path, diagonal routing is a combination thereof.)
Regarding claim 8,
	the combination of Olofsson, Young, and Ye teach the system of claim 3,
	wherein a switch node of the array of switch nodes is configured to reject receiving the data packet based on an operation status of the switch node.  (Olofsson, paragraph [0009], line 3 “When a downstream buffer is unavailable, backwards pressure is asserted to stop transactions from proceeding. Some common methods for creating backwards pressure are: credit based, on/off, and ack/nack buffer flow control.” And, paragraph [0015], line 1 “A registered transaction-wait scheme that stalls transaction in the mesh without having to resend data can be used.  A wait signal creates back pressure, which allows single distributed stalling of signal without having to send a global interconnect.”   In other words, registered transaction-wait is switch nodes configured to reject receiving the data packet based on an operation status of the switch node.)
Regarding claim 10,
	the combination of Olofsson, Young, and Ye teach the system of claim 1,
	wherein the processing element comprises: a processor core configured to generate the data; and a memory buffer configured to store the generated data.  (Olofsson, paragraph [0051], line 7 “By replacing a register with a software programmable processor containing a sequencer and memory in addition to the processing element, the flexibility and ease of implementation is greatly improved.” In other words, a software programmable processor containing a sequencer and memory in addition to the processing element is a processor core configured to generate the data; and memory is a memory buffer configured to store the generated data.)
Regarding claim 11,
	the combination of Olofsson, Young, and Ye teach a method of transporting data in a machine learning accelerator system for performing a machine learning task, the method comprising: (Olofsson, paragraph [0031], line 2 “The processing element could be a software programmable processor, a hardware accelerator, or a piece of memory.” And line 7 “The processing element is able to send and receive mesh transactions that are compatible with the mesh network.”  In other words, hardware accelerator is accelerator system and able to send and receive mesh transactions is a method for transporting data in an accelerator. Examiner notes “machine learning” and “for performing a machine learning task” has been mapped previously. See mapping of claim 1.)
	receiving input data, using a switch node of an array of switch nodes of a switch network, from a data source; generating output data, using a processing element that is connected to the switch node and is part of an array of processing elements, based on the input data; forming at least one packet including the generated output data; and (Olofsson, paragraph [0031], line 7 “The processing element is able to send and receive mesh transactions that are compatible with the mesh network.”  And, paragraph [0018], line 1 “FIG. 1A is a schematic showing multiple processing elements and cross-bar switches.” And, paragraph [0033], line 1 “Enforcing the transmission of an address with every data reduces energy efficiency, but has some advantages.  The flat packet structure removes the need for packing and unpacking logic at the network interfaces. In other words, receive mesh transactions is receiving input data, mesh network is an array of switch nodes of a switch network, each processing element connected to the cross-bar switches in the mesh is a processing element connected to the switch node and is part of an array of processing elements, and flat packet structure is forming at least one packet.)
	transporting, using the switch node, the data packet including the generated output data to a destination processing element of the array of processing elements via the switch network,  (Olofsson, paragraph [0018], line 1 “FIG. 1A is a schematic showing multiple processing elements and cross-bar switches.” And paragraph [0038] “Routing in the mesh network is completely distributed, with each node in the mesh network deciding on the direction to send the transaction based on its own coordinates and the destination address of the transaction.” In other words, from FIG. 1A, processing element 140 is connected to the crossbar switch element 110 is a switch node, and each processing element is connected to a crossbar switch and the switches communicate with each other, transaction is the output data, destination address of the transaction is a destination processing element connected to the destination switch node, and each node deciding on the direction to send the transaction based on its own coordinates is via the switch network.)
	wherein a switch node of the array of switch nodes is configured to modify, by changing a flow direction of the data packet, a predetermined route of the data packet in the switch network based on an operation status of the switch node. (Olofsson, paragraph [0018], line 1 “FIG. 1A is a schematic showing multiple processing elements and cross-bar switches.” And, paragraph [0040], line 5 “By writing to the mesh node configuration register, the routing scheme can be configured as fixed, adaptable, or random.”  In other words, multiple processing elements and cross-bar switches is a switch node of the array of switch nodes, writing to the mesh node configuration register is configured, and the routing scheme can be configured as… adaptable is changing a flow direction of ... a predetermined route based on an operation status of the switch node.  See claim 1 for mapping of data packet.)
Regarding claim 12,
	the combination of Olofsson, Young, and Ye teach the method of claim 11,
	wherein the data packet comprises information related with a location of a destination processing element within the array of processing elements, a storage location within the destination processing element, and the generated output data.  (Ye, page 82, column 1, paragraph 3, line 10 “For example, in on-chip networks, packets may contain headers and payloads, as well as error correction and priority setting information.” And, page 86, column 2, paragraph 2 line 1 “Packets transported on NoCs consist of three parts.  The header contains the destination address, the source address, and the requested operation type (READ, WRITE, INVALIDATE, etc.).  The payload contains the transported data.  The tail contains the error checking or correction code.” And, page 86, column 2, paragraph 4, line 3 “The header of these packets contains the destination address of the target memory (node ID and memory address) as well as the type of memory operation requested (memory READ for example).”  In other words, packets are data packets, destination address is location of a destination, and, node ID and memory is destination processing element and storage location.)
Regarding claim 13,
	the combination of Olofsson, Young, and Ye teach the method of claim 12,
further comprising storing the generated output data in a memory buffer of the destination processing element within the array of processing elements.  (Olofsson, paragraph [0037], line 1 “FIG. 3 shows an embodiment of a circuit in each one of the ports in the mesh node.  The port has a decoder that receives a transaction input and determines the direction to forward the transaction to at a router 330.  An arbiter 310 determines which transaction to send to the output, and an output buffer 320 registers the data before sending it onwards to the next mesh node.”  In other words, output is output data, output buffer is memory buffer, and direction to forward the transaction is destination processing element within the array of processing elements.)
Regarding claim 14,
	the combination of Olofsson, Young, and Ye teach the method of claim 12, 
	further comprising determining the route in the switch network based on a pre-defined configuration of the array of switch nodes or the array of processing elements.  (Olofsson, paragraph [0030], line 10 “If the router determines that the coordinates of the router node exactly matches the coordinate portion of the transaction address, the transaction is sent to the router’s attached processing node 130 and the transaction is completed.” In other words, the router determines that the coordinates of the router node exactly matches the coordinate portion of the transaction process is determining the route, and the coordinate portion of the transaction address is pre-defined configuration of the array of switch nodes or the array of processors.)
Regarding claim 15,
	the combination of Olofsson, Young, and Ye teach the method of claim 12,
further comprising determining the route in the switch network based on an analysis of a data flow pattern in the switch network. (Olofsson, paragraph [0014], line 1 “A selectable routing scheme can be used that can be random, fixed, or adaptive depending on user configuration.” In other words, a selectable routing scheme can be used that can be …adaptive is route is determined based on an analysis of a data flow pattern in the switch network.)
Regarding claim 16,
	the combination of Olofsson, Young, and Ye teach the method of claim, 11
	wherein the route comprises a horizontal path, a vertical path, or a combination thereof. (Olofsson, paragraph [0009], line 1 “Flow control dictates the movement of packets along the network using at least one stage of buffering at each routing node.  When a downstream buffer is unavailable, backwards pressure is asserted to stop transactions from proceeding.” And, paragraph [0040], line 1 “Adaptable routing means that horizontal routing is preferred over vertical routing in diagonal routing, except in the case that the horizontal routing direction is blocked.” In other words, horizontal routing is horizontal path, vertical routing is vertical path, diagonal routing is a combination thereof.)
Regarding claim 18,
	the combination of Olofsson, Young, and Ye teach the method of claim, 11
	wherein a switch node of the array of switch nodes is configured to reject receiving the data packet based on an operation status of the switch node. (Olofsson, paragraph [0009], line 1 “Flow control dictates the movement of packets along the network using at least one stage of buffering at each routing node.  When a downstream buffer is unavailable, backwards pressure is asserted to stop transactions from proceeding. Some common methods for creating In other words, registered transaction-wait is switch nodes configured to reject receiving the data packet based on an operation status of the switch node.)
Regarding claim 19,
	the combination of Olofsson, Young, and Ye teach 
	a non-transitory computer readable medium (Olofsson, paragraph [0031], line 2 “The processing element could be a software programmable processor, a hardware accelerator or a piece of memory.” In other words, memory is a non-transitory computer readable medium.)
	storing a set of instructions that is executable by one or more processors of a machine learning accelerator system for performing a machine learning task to cause the machine learning accelerator system to perform a method to transport data, the method comprising (Olofsson, paragraph [0030], line 5 “When a transaction arrives at a processing node, the address of the transaction is compared to the coordinate of the router node to determine the direction that the transaction should be sent to.” And paragraph [0031], line 2 “The processing element could be a software programmable processor, a hardware accelerator or a piece of memory.” In other words, transaction is compared is computer instructions, processing element is one or more processors, hardware accelerator is accelerator system, and memory is a non-transitory computer readable medium. Examiner notes that “machine learning” and “machine learning task” has been previously mapped.  See claim 1 for mapping.)
generating routing instructions for transporting output data generated by a processing element of an array of processing elements based on input data received by the processing element through a switch network to a destination processing element of the array of processing elements, (Olofsson, paragraph [0031], line 2 “The processing element could be a software programmable processor, a hardware accelerator or a piece of memory.” And, paragraph [0031], line 7 “The processing element is able to send and receive mesh transactions that are compatible with the mesh network.  A mesh transaction is a single cycle transaction and includes, in the case of a write transaction, a write indicator, a destination address, and data; and in the case of a read transaction, a read indicator, a source address, and a destination address.” In other words, a destination address is routing instructions, data is output data, processing element is processing element, mesh network is switch network, and destination address refers to a destination processing element.)
	wherein each processing element of the array of processing elements is connected to a switch node of an array of switch nodes of the switch network, (Olofsson, paragraph [0018], line 1 “FIG. 1A is a schematic showing multiple processing elements and cross-bar switches.” In other words, multiple processing elements and cross-bar switches, each cross-bar node connected to a processing element, is each processing element of the array is connected to a switch node of an array of switch nodes of the switch network.)
wherein the generated output data is transported in at least one data packet, and a switch node of the array of switch nodes is configured to modify, by changing a flow direction of the data packet, a predetermined route of the data packet in the switch network based on an operation status of the switch node. (Olofsson, paragraph [0012], line 1 “The architecture In other words, sends full address and a full data on every cycle is transported, network is array of switch nodes, routing scheme can be configured is array of switch nodes is configured, selectable routing scheme can be used that can be….adaptive is modify, by changing a flow direction, a predetermined route, and mesh node configuration register is operation status of switch node.)
 Regarding claim 20,
	the combination of Olofsson, Young, and Ye teach the non-transitory computer readable medium of claim 19,
	wherein the set of instructions that is executable by one or more processors of the machine learning accelerator system cause the machine learning accelerator system to further perform: (Olofsson, paragraph [0031], line 1 “Each processing node has a processing element (PE) 140 and an interface (IF) 150.  The processing element could be a software programmable processor, a hardware accelerator, or a piece of memory.” In other words, memory is non-transitory computer readable medium, each processing node has a processing element is one or more processors, and accelerator is accelerator system. Examiner notes that “machine learning” has previously been mapped.  See claim 1 for mapping.)
	the data packet comprises information related with a location of a destination processing element within the array of processing elements, a storage location within the destination processing element, and the generated output data; and (Ye, page 82, column 1, paragraph 3, line 10 “For example, in on-chip networks, packets may contain headers and payloads, as well as error correction and priority setting information.” And, page 86, column 2, paragraph 2 line 1 “Packets transported on NoCs consist of three parts.  The header contains the destination address, the source address, and the requested operation type (READ, WRITE, INVALIDATE, etc.).  The payload contains the transported data.  The tail contains the error checking or correction code.” And, page 86, column 2, paragraph 4, line 3 “The header of these packets contains the destination address of the target memory (node ID and memory address) as well as the type of memory operation requested (memory READ for example).”  In other words, packet is data packet, destination address is information related with a location of a destination, memory is storage location within the destination processing element, and payload is generated output data.)
	determining the route in the switch network based on a pre-defined configuration of at least one of the array of switch nodes or the array of processing elements.   (Olofsson, paragraph [0030], line 10 “If the router determines that the coordinates of the router node exactly matches the coordinate portion of the transaction address, the transaction is sent to the router’s attached processing node 130 and the transaction is completed.” In other words, router determines is determining the route, coordinate portion is predetermined configuration, and router node is at least one of the array of switch nodes.)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122